 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoegelein Provision CompanyandAntonio Deleon,and Domingo C. Servantez,and Rosalio C. Garcia,and Vicente P. Morales,and Richard Noriega, andJohnnyMartinez.Cases23-CA-3240-5,23-CA-3240-8,23-CA-3240-9,23-CA-3240-14,23-CA-3240-15, and 23-CA-3240-16March 6, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn June 30, 1969, Trial Examiner Melvin Pollackissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions and a supportingbrief.TheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record inthiscase,and, for the reasons set forth herein,dismisses the complaint in its entirety.The Trial Examiner found that the RespondentviolatedSection 8(a)(3) and (1) of the NationalLabor Relations Act, as amended, by refusing tocount strike time towards vacation eligibility undera newly negotiated collective-bargaining agreement,therebydenying reinstated strikers the vacationbenefits they would have earned if they had workedduring the strike. In the particular circumstances ofthis case we disagree.The facts are not in dispute. The Respondentoperates a meatpacking business in San Antonio,Texas. From April 1, 1965, to April 1, 1968, theRespondent recognized Local 171, AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, as the exclusive representativeof its employees. In April 1968,' the Board certifiedtheNationalBrotherhood of Packinghouse andDairyWorkers, herein called the Union, as the newcollective-bargainingrepresentativeoftheRespondent'semployees.OnApril25,theRespondent and the Union commenced negotiationsfor a new contract. On September 24 or 25, the unitemployees struck in support of their economicdemands. The strike ended November 9, the datethe parties executed a contract.The newly negotiated agreement contained thefollowing vacation article, application of which bythe Respondent is here in issue:All dates referto 1968 unless otherwise indicatedARTICLE XIVacationsSection 1. All employees who have completedone (1) year of continuous service for theCompany shall receive one (1) week's vacationwithout interruption with pay, such pay to beforty (40) times the employee's regular straighttime hourly rate. Employees who have completedfour (4) years continuous service for the companyshall receive two (2) weeks' vacation with pay,such pay to be eighty (80) times the employee'sregular straight time hourly rate. It is understoodthat `service' as used herein means time actuallyspentperformingproductivework for theCompany and does not include time away fromwork for any cause or reason whatever. Suchvacation shall be taken at a time designated bytheCompany. The temporary layoff by theCompany for not more than sixty (60) days ofany employee who has as much as ten (10)months continuous service with the Companyshall not constitute a break in such employee'scontinuous service as that term is used in thissection.After an employee has become eligible fora vacation, he shall be entitled to have it withinsix (6)months after such eligibility has beenestablished.Section 3. An employee who has been absentfrom work for any reason for as many as twohundred (200) hours during which the employeewas supposed to work, during the twelve (12)months immediately preceding the taking of hisvacation, shall not be entitled to a vacation.Provided,however, that absence because ofmilitary reserve duty and jury duty shall not becounted as time absent for the purpose of theabove disqualification.The agreement also contained a no-strike clause; amiscellaneous provision (articleXVII, section 4)permitting,with certain qualifications, employee"leaves of absence for Union business"; and anarbitration clause specifically permitting arbitrationof unresolved grievances concerning "[e]mployeeeligibility for vacation pay and the amount of suchvacation pay due in accordance with the terms ofthis contract."Following the strike, and on November 11, theRespondentbegan recalling striking employees.Shortly thereafter, it denied vacation benefits to allemployees, including both the charging parties andother employees who worked throughout the strike,whose absences during the preceding 12 months metor exceeded 200 hours. Basing this decision onarticleXI,section3,ofthecontract,theRespondent counted strike time as a disqualifyingabsence for this purpose. The record shows that the181NLRB No. 72 ROEGELEIN PROVISION CO.579sixcharging parties, had they worked during thestrike,would have qualified for vacations under thecontract.During the contract negotiations, the subject ofvacationswasdiscussedateightbargainingconferences. In these negotiating sessions, the scopeand meaning of Section 3 was discussed throughout.TheCompany originally proposed a vacationprovisionsubstantiallyidenticaltothatfinallyagreedon,except in two respects: its originalproposal disqualified employees after 180 hours(instead of 200); and, as the Company did not wantany exception to the "for any reason" proviso, itsoriginal proposal would have disqualified employeesfrom participating in vacation benefits if absencesfor any reason exceeded the 180 hour figure. TheUnion in response demanded (1) that theamountofvacation be based on a percentage of earnings,rather than on' the 1 week after 1 year, etc., type offormula; (2) that the disqualifying hours-absent totalbe raised from 180 hours to 200 hours; and,(3) thatthe contract include five enumerated exceptions tothe absent "for any reason" provision,viz:An employee absent from work for any reason forasmany as 200 hours during which the employeewas supposed to work during the 12 monthsimmediately preceding the taking of his vacationshallnot be entitled to a vacation, except thatleaves of absence on Union business, sickness,bothfamilyandemployee,accidentswheresubstantiatedbyacceptablemedical evidence,military reserve duty and jury duty shall not becounted as time absent for the purpose of theabove disqualification.The Respondent and the Union finally agreed toretain the Company's formula for amount of benefit(1week for 1 year, etc.); to raise the disqualifyingtotal to 200 hours; and to include only two of thefive requested exceptions- military reserve dutyand jury duty. In addition, although the Respondentagreed (at the October 18 session) topermitabsencesfor"Unionbusiness"(underthemiscellaneous provision mentioned above), it madeclear that it would nevertheless count such absencestoward the 200 hours for purposes of disqualifyingemployees for vacation benefits.This"Unionbusiness"provisionapparentlywas intended todenoteabsences for such matters as filing orprocessing grievances.'At the seventh bargaining session, held September10,attorneyWest joined the negotiations for the'At the last bargaining session in which vacations were discussed, heldduring the strike and just prior to the parties' agreement on this subject,theRespondent'snegotiator(attorneyWeiss)stated that,so far as theRespondent was concerned,"the leave of absence [for Union business] hasnothing to do with the vacation provision They are in no way related"Then,when the Union's negotiator(Mr Morris)asked hypothetically"[l]f a person tookoff forthour today to handle someone's grievance on[sic] the plant It took him approximately an hour or half an hour or so, isthis time counted against him [toward the 200 hours]"Weiss responded,"Any reason,itmeans any reason.Idon't see how you can state it anymore clearly than that "firsttime,andparticipatedaschiefUnionnegotiator.On that occasion, he introduced fordiscussion proposals based on, but modifying, thethen-expired contract with the Amalgamated MeatCutters Union, which had been in effect from April1, 1965, to April 1, 1968. That contract contained avacation clause which, so faras ishere relevant, hadrequired as a precondition for vacation eligibilitythattheemployee have completed 1 year of"continuousservice,"andalsosaid:"Itisunderstood that `service' as used herein means timeactually spent performing productive work for thecompany and doesnot includetimeaway from workon strike,in the armed service, or for any othercause or reason." [Emphasis supplied.] However,afterWest sought discussion of this document andhisproposedmodifications,Company negotiatorWeiss suggested it be withdrawn, because "theUnion in previous meetings [having already] agreedto a number of these clauses in the Company'sproposals . . . , we think it is really a stepbackwards to try to go back to the old contractwhen we have made such substantial progress inreaching agreement on the provisions of the contractproposals submitted by the Company." Accordingly,West's proposal was withdrawn; and no discussionof its vacation provisions took placeThe Trial Examiner found that the ChargingPartiesand other strikers were denied vacationbenefits because the Respondent counted strike timeincomputing hours of absence for purposes ofarticleXI, section 3,' and concluded that thisdisqualification constitutes unlawful discriminationunder recent Board Decisions involving what hefound to be comparable circumstances. The TrialExaminer further concluded that the Board is notdeprivedofjurisdictionmerelybecausetheRespondent'sdefenserestsoncontractinterpretation; that in any event the Respondent'sinterpretationwas unsound, because there was noagreement by the Union, "expressed or implied," toso disqualify the strikers; and that the Board andcourtdecisionsreliedonby the Respondent,includingGeneral Electric Co.,80 NLRB 510, areinapplicable.Toremedytheviolation,herecommended that the strikers be made whole forany loss of vacation pay they incurred due to theRespondent's discrimination, which amount "maybe reducedpro ratafor their absence from the jobwhile on strike."The Respondent contends,inter alia,thatwhenexecuting the contract, the parties were "fully awareof the intended scope" of the vacation provisions;that the Respondent's motivation was not unlawful;and that relevant Board and court decisions requiredismissal of the complaint because there was nodiscrimination in any event, inasmuch as none of thestrikers denied a vacation had already qualified for'The Trial Examiner's reference to "strike benefits" should obviouslyread"vacation benefits " 580DECISIONSOF NATIONALLABOR RELATIONS BOARDitat the time of their application, while nonstrikersabsent over 200 hours were also denied vacations. Inthe particular circumstances, we find merit in theRespondent's position.We are persuaded by the affirmative evidenceappearing in this record that the denial of vacationbenefits has been satisfactorily demonstrated to be alawful implementation of a right understood to havebeenacquired through the collective-bargainingprocess,fromwhich conduct no inference ofimproper motive should be drawn. It is undisputedthat the Respondent, in denying vacation benefits,relied solely on section 3 of the vacation article,which disqualified employees from participating inbenefits, if absent for more than 200 hours, for anyreason, during the previous 12 months. That thisprovisionwould adversely affect those striking insupport of the Union's position was inescapably inissueduring the bargainingwhich led to itsincorporation in the final contract. The negotiatinghistory shows that the meaning and scope of thatprovisionwere the subject of repeated discussions.The Union, during the negotiations, was remindedthatunderthepredecessorcontractbetweenRespondent and the Meat Cutters Union, striketimewas specifically excluded from "continuousservice" for vacation purposes. At the same time,Respondent in describing the proposed 180-hourexclusion, which upon the Union's request was laterraised to 200 hours, repeatedly informed the Unionof its applicability to all forms of absences.Withthis inmind, the Union also sought exceptionscoveringfivetypesofabsences.Negotiationsresulted in agreement on two, but the Union recededfrom its demand that absences for "union business",sickness, and accidents not be counted toward the200-hour exclusion. The resulting contract languagewas plain and unambiguous, and since the Unionacceded to it while the strike was in progress, therecould be no confusion as to its intended impactupon reinstated strikers. Indeed, when one of theCharging Parties protested his loss of vacation to aUnion steward, he was referred to section 3 of thevacation provision.Under all the circumstances, we are persuadedthatRespondent has affirmatively established thatthe losses incurred by the strikers stemmed fromgood faith collective bargaining between Respondentand the statutory representative of the allegeddiscriminatees.Accordingly, as Respondent's actioncould hardly be viewed as conduct discouragingunion activity in any proscribedsense,we disagreewith the Trial Examiner, and shall dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board orders that the complaint herein be,and is hereby, dismissed in its entirety.MEMBERBROWN, dissenting:For the reasons stated by the Trial Examiner, Iwould adopt his Decision and Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK, Trial Examiner: These cases wereheard at San Antonio, Texas, on April 29, 1969, pursuantto charges filed on January 16 and 24, 1969, and aconsolidated complaint issued on February 28, 1969. Thecomplaint alleges that Respondent violated Section 8(a)(1)and (3) of the Act by denying vacation benefits toemployees who engaged in a strike to further theirbargaining demands. The General Counsel, Respondent,and the Union filed briefs after the hearing.Upon the entire record, and my observation of thewitnesses, I make the following.FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent is engaged in the meat packing business inSan Antonio, Texas, and during the 12 months precedingthe complaint had retailsalesin excess of $500,000 andpurchased over $50,000 worth of goods from out of statefirms. I find that Respondent is engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDNationalBrotherhood of Packinghouse and DairyWorkers, herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESPursuant to a Board election conducted on April 12,1968, the Union was certified as the collective-bargainingrepresentativeofRespondent'sproductionandmaintenanceemployees,includingplantclericals.CollectivebargainingbeganonApril25and,onSeptember 24, employees in the bargainingunitstruck insupport of their bargaining demands. The strike ended onNovember 9, 1968, when Respondent and the Unionexecutedacollective-bargainingagreement.'Theagreement contained the following article on vacations:ARTICLE XI.VacationsSection 1. All employees who have completed one (1)year of continuous service for the Company shallreceive one (1) week's vacation without interruptionwith pay, such pay to be forty (40) times the employee'sregular straighttimehourly rate. Employees who havecompleted four (4) years continuous service for theCompany shall receive two (2) weeks' vacation withpay, such pay to be eighty(80) timesthe employee's'Respondent and the Union simultaneously executed a strike settlementagreementwhich provided,inter aim,that"the rights and obligations ofthe parties shall be those, and only those, evidencedby the CollectiveBargaining Agreement executedby theparties of even dateherewith " ROEGELEIN PROVISION CO.581regular straight time hourly rate. It is understood that"service" as used herein means time actually spentperforming productive work for the Company and doesnot include time away from work for any cause orreason whatever.Such vacation shall be taken at a timedesignated by the Company. The temporary layoff bythe Company for not more than sixty(60) days of anyemployeewho has as much as ten(10)monthscontinuousservicewiththeCompany shall notconstitute a break in such employee's continuous serviceas that term is used in this section After an employeehas become eligible for a vacation,he shall be entitledto have it within six (6)months after such eligibility hasbeen established.Section 2. No employee shall work for pay for anyother employer during his vacation,and any employeewho violates this provision shall be subject to dischargeSection 3.An employee who has been absent fromwork for any reason for as many as two hundred (200)hours during which the employee was supposed towork,during the twelve(12)months immediatelypreceding the taking of his vacation,shallnotbeentitled to a vacation.Provided, however,that absencebecause of military reserve duty and jury duty shall notbe counted as time absent for the purpose of the abovedisqualification.Respondent thereafter counted time on strike asabsence from work within the meaning of article XI,section 3, and denied vacation benefits to all employees,including the six charging parties, whose absences fromwork,including time on strike,met or exceeded 200hours.For example,AntonioDe Leon requested avacation inNovember 1968, at which time in the12-month period preceding his request he had missed 334hours of work,of which 272 hours were missed during thestrike and 62 hours were missed prior to the strike. DeLeonwasdeniedavacationon the ground ofdisqualification under article XI, section 3The Board holds that an employer may not equatestrike time with other forms of absence because the Actprotects employees who are on strike,and hence,even ifhisaction is free of antiunion motivation,2thatanemployer discriminates against strikers by depriving themof vacation benefits for which they otherwise qualifybecauseofstrike"absence."FlambeauPlasticsCorporation,167NLRB No. 102;Frick Company,161NLRB 1080, 1108;StarExpansionIndustriesCorporation,164NLRB No. 95;Tex-TanWelhausenCompany,172 NLRB No. 93.See alsoQuality CastingsCompany,139NLRB 928, reversed325 F 2d 36 (C A 6),NationalSeal,DivisionofFederal-Mogul-BowerBearings,Inc ,141NLRB 661, reversed 336 F.2d 781(C.A. 9).3 Respondent does not dispute that the chargingpartiesand other strikers were denied strike benefitsbecause it counted strike time in computing hours ofabsence for purposes of Article XI, Section 3. It contends,however, that such computation accords with the languageof its contract with the Union, especially when Article XI,Section3isinterpreted in light of the bargainingnegotiations on vacations.''The General Counsel did not contend in his complaint or at the hearingthatRespondent'swithholding of vacation benefits from the strikers wasmotivated by antiunion considerations'I follow the Board decisions in theQuality CastingsandNational Sealcases as the Board has not accepted the adverse court rulings'The issue presented in this case is not whether Respondent breached itscontract with the Union by denying vacation benefits to the strikers, butArticleXI,Section3,asoriginallyproposedbyRespondent, provided: "An employee who has been absentfrom work for any reason for as many as 180 hoursduring which the employee was supposed to work, duringthe twelve (12) months immediately preceding the, takingof his vacation, shall not be entitled to a vacation."Respondent agreed during the negotiations to increase thedisqualifying absence from work to 200 hours and, ofseveral exceptions proposed by the Union - leave ofabsence on union business, sickness, accidents, militaryreserve duty, and jury duty - agreed to the latter twoexceptionsThe strike was not mentioned in connectionwith the negotiations on vacations. In these circumstances,Isee no agreement by the Union, expressed or implied,that the employees who had responded to its lawful strikecall would be considered "absent" from work for purposesof determining vacation eligibility.'Respondent further contends that its denial of vacationbenefits to the strikers is in accord with Board decisionsholding that vacation pay, profit-sharing rights, healthinsurance premiums, and similar employee benefits areforms of wages and that an employer is therefore underno obligation to treat strike time as work time or payemployees such benefits while they are on strike See, forexample,General ElectricCompany,80NLRB 510;Mooney Aircraft, Inc.,148 NLRB 1057;Kimberly-ClarkCorporation,171NLRB No. 82. InGeneral Electric,theemployer denied strikersaccrualof vacation and pensionbenefits during the period of the strike, but gave thestrikers full credit for their work before and after thestrike. InMooney Aircraft,the employer's plan required 1yearofactualwork as a prerequisite for vacationeligibility.The Board held that nine reinstated strikerswho thereafter quit their jobs were not entitled to vacationpay because they did not meet this requirement of actualwork. InKimberly-Clark,the employer gave employeesno service credit for time lost during a strike. Theforegoing cases, and similar cases cited by Respondent,are thus examples of the familiar principle that anemployer need not finance a strike against himself. Theyare not authority for Respondent's position that it wasprivileged to treat time on strike as an absence from workfor purposes of determining vacation eligibility under itscontract with the Union.I find that Respondent, in contravention of the right ofemployees to engage in protected strike activity, equatedtime on strike as the equivalent of absence from work forthe purpose of determining vacation eligibility under itscontract with the Union and, accordingly, that it violatedSection 8(a)(1) and (3) of the Act by denying vacationbenefits to employees whose absence from work, excludingtime on strike, was less than 200 hours.whether Respondent by this conduct acted in derogation of the right of itsemployees to strike in support of their bargaining demands. The Board isnot precluded from resolving this unfair labor practice issue becauseRespondent asserts that its denial of vacation benefits to the strikersfollowed the terms of the contractN L R B v. C & C Plywood Corp,385 U S421, Flambeau Plastics Corp,167 NLRB No 102'The contract vacation article was agreed upon on October 18, 1968During this bargaining meeting, Respondent's attorney,Weiss, emphasizedthat the 200-hour provision included absences"for any reason"other thanmilitary reserve duty or jury duty, and the Union'sattorney,West,remarked"Does everybodyunderstand that? I think this is importantTwo hundred hours for any reason"As the Union had up to this meetinginsisted on other exceptions in addition to military reserve duty or juryduty, I do not agree with Respondent that the negotiations at the October18 meeting support its position that the Union negotiators understood andagreed that time on strike would be disqualifying absence. 582DECISIONS OFNATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employerengaged incommercewithin themeaning ofSection 2(6) and (7) of the Act.2.The Unionisa labor organizationwithin themeaning ofSection 2(5) of the Act.3.By denying vacation pay to employees because theyengaged inprotectedconcertedand union activity,Respondentengaged inunfair labor practices proscribedby Section8(a)(1) and(3) of the Act.4. The aforesaid labor practices affect commerce withinthe meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) oftheAct, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.As Respondent has unlawfully denied vacation benefitsto employees who engaged in the September 24 strike, Ishall recommend that Respondent make these employeeswhole by paying them the vacation pay to which they areentitled.Their vacation pay, however, may be reducedproratafor their absence from the job while on- strike., Theamountsdue shall be determined in the compliance stageof this proceeding and shall include interest at 6 percentfrom the dates on which they normally would have beenpaid.[Recommended Order omitted from publication.]'As vacation payments are a form of wages, Respondent cannot berequired to make such payments to individuals for the periodthey wereabsent on strikeGeneral Electric Co , supra.80 NLRB510 at 511